Citation Nr: 1622853	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for nonservice-connected death pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1977. He died in August 200.  The appellant is seeking death pension benefits based on the Veteran's service.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 decision in which the RO in Winston-Salem, North Carolina denied the appellant's claim for nonservice-connected death pension benefits based on the finding that she did not qualify as the Veteran's surviving spouse.  In August 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005. 

During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Waco, Texas.

In October 2006, the appellant testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO. A transcript of the hearing is of record. 

In April 2007 and again in July 2010, the Board remanded the claim on appeal for further development. After accomplishing further action, on each remand, the agency of original jurisdiction (AOJ) issued supplemental statements of the case (SSOCs) continuing to deny the appellant's claim, and returned the matter to the Board for further appellate consideration.

In March 2016, the appellant was notified that VLJ who conducted the October 2006 hearing was no longer employed by the Board and that she had a right to another hearing.  The appellant responded in April 2016 that she did not wish to testify before a different VLJ. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The appellant and the Veteran were married in October 1968.

3. The Veteran died in August 2004; his Certificate of Death indicates that he was widowed.

4.  The appellant alleges that she and the Veteran separated in 1969 or 1970 but that she never signed a divorce decree. No divorce decree between the appellant the Veteran is of record.

5.  At the time of the Veteran's death, the appellant and the Veteran were not living together, and the appellant was married to L.P., whom she married in March 1993. 

6.  The appellant has not provided credible evidence that she continuously cohabited with the Veteran or had any continuing relationship with him after their separation in 1969 or 1970; and the evidence does not establish that the separation was due to the Veteran's misconduct and not mutual consent.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for VA death pension purposes.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53, 3.55, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC) in Washington, DC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

Here, in a January 2015 letter, the AOJ informed the appellant of the evidence and information needed to establish status as the surviving spouse, based on establishing that she and the Veteran had a valid marriage.  This letter clearly informed the appellant that VA needed additional evidence showing that the appellant was entitled to be recognized as the Veteran's spouse at the time of his death.  As discussed below, although the notice provided in January 2015 did not fully notify the appellant of the evidence needed to substantiate her claim of entitlement to recognition as the Veteran's surviving spouse, the appellant demonstrated on multiple occasions that she has actual knowledge of the evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Significantly, there has been no allegation of prejudice from any notice deficiency. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA also has a duty to assist the appellant in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is clear from the record that the AOJ fully assisted the appellant by providing forms and opportunities to allow her to provide evidence relevant to her relationship with the Veteran.  There are no outstanding forms or evidence to be obtained by the AOJ without further identification and assistance by the appellant. See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  Although the Board is cognizant that the appellant has indicated that relevant records from the Social Security Administration (SSA) have not been obtained, the Board notes that SSA informed the AOJ in January 2015 that the Veteran's records had been destroyed and were no longer available. As for the contention that the Board should remand to obtain the appellant's SSA records to determine whose benefits she is receiving as a widow, the Board notes, as will be discussed below, that there is no indication that such a remand would result in any additional, pertinent information not currently of record.  Also of record and considered in connection with this appeal is the transcript of the October 2006 Board hearing, along with various written statements provided by and on behalf of the appellant.  Notably, there has been no challenge to the 2006  hearing, and the appellant declined the opportunity to testify during another hearing before a current Veterans Law Judge.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required. 

As noted above, in April 2007 and again in July 2010, the Board sought further development of the claim. A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in the July 2010 remand, the Board instructed the AOJ to provide the appellant with VCAA-compliant notice, seek to obtain a copy of the decree of her divorce from the Veteran, obtain records from her award of widow's benefits from the SSA, and then re-adjudicate the claim. In compliance with the remand directive, the AOJ sent a VCAA letter to the appellant in January 2015, specifically notifying her that she needed to establish that she and the Veteran had a "valid marriage" and informing her of evidence and information to submit in that regard.  The AOJ also sought a copy of the purported divorce decree from both North Carolina and Texas but was informed by officials from both states that no such divorce decree could be located. The AOJ also sought records of the Veteran's SSA benefit award but was informed by SSA in January 2015 that his records had been destroyed.  The AOJ subsequently readjudicated the claim in a July 2015 SSOC, followed by a period for the appellant's response.

The Board acknowledges that the purpose of the July 2010 remand was, in part, to provide the appellant with VCAA-compliant notice of the information and evidence needed to substantiate her claim. The letter the AOJ sent to the appellant in January 2015 does not fully provide the information and evidence needed to substantiate the appellant's claim of entitlement to recognition as the Veteran's surviving spouse. However, the appellant has submitted multiple statements through the course of her appeal indicating that she has actual knowledge of the evidence needed to substantiate her claim. In that regard, the Board notes that the appellant has discussed on multiple occasions, including at her October 2006 hearing, that she knew she should submit a copy of her divorce decree from the Veteran, if such were extant. She has further addressed the concept of "continuous cohabitation" and desertion on multiple occasions, including a July 2015 statement in which she alleged that the Veteran's actions resulted in her having "committed bigamy through no fault of my own." 

Accordingly, the Board finds that VA has fulfilled its duty to notify-even though the January 2015 letter did not specifically provide information concerning the evidence the appellant needed to submit to substantiate her claim. In this regard, the appellant has established that she knew what evidence was necessary to establish her claim for recognition as the Veteran's surviving spouse. Therefore, the Board concludes that any notice error was not prejudicial because the appellant had actual knowledge of the information and evidence necessary to substantiate the claim and exercised the opportunity to respond and submit relevant evidence.

Thus, on this record, the Board finds that the AOJ substantially complied with the Board's remand directives, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Recognition as the Veteran's Surviving Spouse

Benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304 (West 2014); 38 C.F.R. § 3.54 (2015). Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits. 38 U.S.C.A. § 1541 (West 2014).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).

The term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. See 38 C.F.R. § 3.50(a) (2015).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2015).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a) (2015). Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. See 38 C.F.R. § 3.53(b) (2015).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation. Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation. Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation. Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits. The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358. However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

The exceptions to the general rules noted above, in particular remarriage of a surviving spouse, are provided at 38 C.F.R. § 3.55 (2015). In pertinent part, under this regulation, the remarriage of a surviving spouse shall not bar the furnishing of benefits if the marriage was void or annulled or, if the marriage was terminated between January 1, 1971 and November 1, 1990 (or, alternatively, if the marriage was terminated by legal proceedings commenced prior to November 1, 1990). It is noted that the provisions of this regulation apply to an individual who, but for the remarriage, would be considered the surviving spouse. See 38 C.F.R. § 3.55(a)(1), (2).

Further, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation (DIC), unless the Secretary determines that the divorce or annulment was secured through fraud or annulment. See 38 C.F.R. § 3.55(a)(3). Similarly, from October 1, 1998, the fact that a surviving spouse has lived with another person and held himself or herself out openly to the public as the spouse of the other person will not bar the furnishing of DIC benefits, unless the Secretary determines that the divorce or annulment was secured through fraud or annulment See 38 C.F.R. § 3.55(a)(3).  It is noted, however, that these provisions apply only to DIC benefits pursuant to 38 U.S.C.A. §§ 1310 and 1318.  The regulations do not otherwise provide a similar exception for death pension benefits.

Here, the evidence establishes that the Veteran died in August 2004.  The appellant asserts that she is the surviving spouse of the Veteran. During the appeal, the appellant has contended that she married the Veteran in 1968 and that he abandoned her shortly thereafter when he was stationed to Germany and she remained in Texas to care for her ailing father. In her February 2005 claim for benefits, the appellant reported that she had not lived continuously with the Veteran from the date of their marriage to the date of his death. Rather, she indicated that she had remarried in March 1993, to L.P., but stated that the marriage ended in January 1995. 

During her October 2006 hearing, the appellant again reported that she had remarried in 1993 but "ceased living with" her second husband in 1995, although she confirmed that their divorce was not finalized until August 2005. She further stated at the hearing that she and the Veteran initially agreed that he would move to Germany pursuant to his orders and that she would join him there after attending to her father, who was gravely ill at the time. She testified that she "never heard from him again" after he left for Germany, although she also reported that she never tried to contact him once he had gone overseas. She claimed that she never signed any divorce papers but rather only heard from the Veteran's family members that the divorce had been finalized. She said that she believed the divorce decree, if any, would have been filed in North Carolina or Tarrant County, Texas sometime between 1969 and 1971. Also at the hearing, the appellant stated that she only learned of the Veteran's remarriage and later death in the course of online genealogy research. The appellant has, in addition, submitted multiple statements in which she contends that the Veteran committed bigamy with his subsequent marriage to M.A. and that she was never legally divorced from him, her subsequent marriage to L.P. notwithstanding.

Of record is a marriage license reflecting that the Veteran and the appellant were married in October 1968. Although the Veteran's death certificate shows that he was widowed on the date of his death in August 2004, there is no divorce decree of record, and the appellant has alleged that they were never divorced. To confirm whether such a divorce took place, the AOJ consulted jurisdictions in both North Carolina and Texas during the time the divorce was allegedly entered, but no divorce decree was determined to be of record in either the state of North Carolina or Tarrant County, Texas (the two jurisdictions where the appellant stated she believed such a decree may have been filed). Also of record are marriage licenses showing the Veteran's marriage to M.A. in January 1970 and the appellant's marriage to L.P. in March 1993, as well as a divorce decree dated in August 2005 documenting the divorce between the appellant and L.P. The record further reflects that the Veteran filed a claim for VA compensation benefits in 2001, at which time he listed his spouse as M.A., with no prior marriages listed. His death certificate shows that he died in August 2004 and was listed as a widower at the time of his death. The Veteran's sister submitted a statement dated in October 2005 in which she stated that she had heard through other family members that the Veteran had married the appellant in 1968 but had "never seen proof" of their marriage or divorce. 

Upon review of the record, the Board finds that the appellant does not meet the criteria as a surviving spouse for basic entitlement to death pension benefits because, as she conceded, she and the Veteran had been living apart at the time of his death, and she had married L.P. in 1993 and remained married to him at the time of the Veteran's death.  Notwithstanding the fact that no divorce decree has been located to confirm that the appellant and the Veteran ended their marriage, the fact remains that the appellant and the Veteran did separate in approximately 1969 or 1970, and after that time, the appellant remarried and held herself out openly to the public to be the spouse of L.P.  Thus, even giving the appellant the benefit of the doubt and proceeding under the assumption that she was "married" to the Veteran at the time of his death would not mean that she is the surviving spouse for VA benefits purposes. 

As noted, in order for an individual to be the "surviving spouse" of the Veteran, she must have been (1) the spouse of a Veteran at the time of the Veteran's death, (2) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and (3) except as provided in 38 C.F.R. § 3.55, has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 C.F.R. § 3.50(b).

In this case, even assuming the Veteran and the appellant remained legally married until the time of his death, the record reflects that they did not continuously live together from the date of marriage until his death. See 38 C.F.R. § 3.50(b); 3.53. This has been confirmed by the appellant on multiple occasions, from her February 2005 claim for benefits to her testimony at the October 2006 hearing. The appellant has asserted that her marriage to L.P. was not lawful due to the fact that she was still married to the Veteran. However, regardless of the validity of the marriage to L.P., the fact remains that the appellant held herself out openly to the public to be the spouse of L.P., and even took on his last name during the period of their marriage, as shown in the August 2005 divorce decree assigning the appellant a different last name from L.P. (incidentally, the Veteran's last name). 

Additionally, the evidence does not suggest that the separation was due to the misconduct of, or procured by, the Veteran.  In this regard, as the appellant herself testified in October 2006, although the initial separation between the Veteran and the appellant was one of mutual consent due to the illness of the appellant's father, the evidence suggests that the ongoing separation between the parties was accomplished with the purpose of intending to divorce. In so finding, the Board finds compelling that the appellant testified that although she "never heard from" the Veteran after he left for Germany, she had not made any effort to contact him either. Further, the appellant clearly had an intent to separate from the Veteran by the time of her 1993 wedding, which she clearly viewed as lawful at the time she entered into it. Thus, the circumstances set forth in Gregory and Alpough are not applicable.  In view of the finding that the appellant did not live with the Veteran continuously from the date of marriage to the date of his death, the Board concludes that the appellant may not be recognized as his the surviving spouse. 

Here, during the Veteran's lifetime, the evidence indicated that he and the appellant separated, and that they both remarried. In documents filed with VA prior to his death, the Veteran did not mention his marriage to the appellant, claiming that his marriage to M.A. was his first.  On his death certificate, the Veteran is identified as widowed, with no surviving spouse.  Moreover, the appellant herself has testified that she lost track of the Veteran after he left for Germany and that she only learned of his death coincidentally, through online genealogy research conducted by her children. She has stated that she believed herself to have been divorced by the Veteran no later than 1971, despite not having signed any divorce papers, and the evidence confirms that she was remarried in 1993 to a man she remained married to at the time of the Veteran's death. These statements do not establish that the Veteran's and appellant's separation was due to any alleged misconduct of the Veteran.  See 38 C.F.R. § 3.53.  Rather, and regardless of the mutual consent or misconduct of either party at the time of their initial separation in 1969, the Board finds that it is clear that the appellant intended to "desert" the Veteran by way of her March 1993 remarriage, which lasted until a year after the Veteran's death. 

In short, the Board finds that the credible and persuasive evidence of record documents that the Veteran and the appellant initially separated in approximately 1969.  The Veteran and the appellant both considered themselves to be divorced. There is no evidence of cohabitation thereafter.  Rather, the appellant remarried in 1993 and remained married to L.P. at the time of the Veteran's death in August 2004; she had not heard from or otherwise been in contact with the Veteran for more than thirty years prior to his death.  The Board finds that the evidence weighs heavily against a finding that the separation was ultimately due to the misconduct of the Veteran.  See 38 C.F.R. § 3.53.  As such, the Board also finds, in turn, that the evidence weighs against a finding that the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of VA death benefits.

The Board also acknowledges that the appellant has submitted documentation from SSA showing that she is receiving "widow's benefits." She contends that these benefits are based on her marriage to the Veteran.  However, the documentation submitted by the appellant does not specify the identity of her deceased spouse, and a request to SSA resulted in a statement in January 2015 that the Veteran's records had been destroyed and were thus unavailable.  The Board notes further that surviving divorced spouses may be entitled to SSA benefits for various reasons, and one does not need to be married to a person at the time of their death to claim SSA benefits under their name.  As such, the fact that the appellant may have filed for SSA benefits in the Veteran' name is not dispositive of  the ultimate determination in this case.  Indeed, the Board has considered the award and its supporting evidence but, given the different standards utilized by VA and SSA, is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA). 

Although sympathetic to the appellant's statements regarding her relationship with the Veteran prior to his death, the Board notes that in determining whether she is entitled to death pension benefits, only a "surviving spouse" may qualify for such benefits.  At the time of the Veteran's death in 2004, the appellant had remarried L.P., whom she did not divorce until the following year.  This is not in dispute. Accordingly, the law prohibits the appellant from receiving benefits as the surviving spouse of the Veteran.

For all the foregoing reasons, the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to recognition as the surviving spouse of the Veteran for VA death pension purposes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


